346 F.Supp.2d 1373 (2004)
In re SOLAIA TECHNOLOGY LLC PATENT & ANTITRUST LITIGATION
No. MDL 1645.
Judicial Panel on Multidistrict Litigation.
December 6, 2004.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ,[*] ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

ORDER DENYING TRANSFER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of the five actions listed on the attached Schedule A and pending in three districts as follows: two actions each in the Northern District of Illinois and the Eastern District of Wisconsin, and one action in the District of Minnesota.[1] The docket's common party, Solaia Technology LLC, moves the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the Northern District of Illinois. All but one of the responding parties oppose transfer.
On the basis of the papers filed and hearing session held, the Panel finds that Section 1407 centralization would neither serve the convenience of the parties and witnesses nor further the just and efficient conduct of this litigation. Movant has failed to persuade us that any common questions of fact and law are sufficiently complex, unresolved and/or numerous to justify Section 1407 transfer in this docket in which some constituent actions have already been pending for over two years. We point out that alternatives to transfer exist that can minimize whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F.Supp. 242, 244 (Jud.Pan.Mult.Lit.1978). See also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of the actions listed on Schedule A is denied.


*1374 SCHEDULE A
MDL-1645In re Solaia Technology LLC Patent & Antitrust Litigation
Northern District of Illinois

Solaia Technology LLC v. ArvinMeritor, Inc., et al., C.A. No. 1:02-4704

Solaia Technology LLC v. Corn Products International Inc., et al., C.A. No. 1:03-9295
District of Minnesota

Ecolab, Inc., et al. v. Solaia Technology LLC, C.A. No. 0:03-3422
Eastern District of Wisconsin

Rockwell Automation, Inc., et al. v. Schneider Automation, Inc., et al., C.A. No. 2:02-1195

Solaia Technology LLC v. Rockwell Automation, Inc., et al., C.A. No. 2:03-939
NOTES
[*]  Judge Motz took no part in the disposition of this matter.
[1]  The Panel has also been notified of additional purportedly related actions pending in the Northern District of Illinois and the Eastern District of Wisconsin. In light of the Panel's disposition of this docket, the question of Section 1407 transfer with respect to these actions is moot.